Exhibit 10.9
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into effective as of the 6th day of June, 2008, by and between
Accelerated Innovation, LLC, a Delaware limited liability company (the
“Company”), and Michael Kvitnitsky (“Employee”).
RECITALS
     A. Employee is a party to an Employment Agreement, dated as of January 31,
2005, with Accin Corporation, a New Jersey Corporation (the “Employment
Agreement”). The Employment Agreement was assigned to the Company on May 21,
2007, and Employee currently serves as a key employee of the Company pursuant to
the terms thereof.
     B. Cardo Medical, LLC, a California limited liability company and a parent
company of the Company, is raising funds pursuant to a private placement and a
related merger with clickNsettle.com, Inc., a Delaware corporation (the
“Transaction”).
     C. In order to facilitate the Transaction, the parties desire to amend the
Employment Agreement as hereinafter set forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the recitals and the mutual covenants
and agreements set forth herein, the parties agree as follows:
     1. The second paragraph of Paragraph 4.5 of the Employment Agreement is
hereby amended to read in full as follows:
“Upon a Termination without Cause or Termination With Good Reason, the Company
shall pay to Employee Base Compensation for a period of eighteen (18) months
from the date of termination. After termination for Cause or Voluntary
Termination, the Company shall have no further obligations or liabilities
hereunder to Employee other than payment of Base Compensation and expense
reimbursements for periods prior to the last date of Employee’s employment
hereunder.”
     2. Each reference in the Employment Agreement to the “Shareholders
Agreement” or “Shareholders’ Agreement” (as such term is defined in the
Employment Agreement), including, without limitation, the references to the
Shareholders’ Agreement in Sections 2.2, 4.3 and 4.4.2 of the Employment
Agreement, are hereby deleted and shall have no further force or effect.
     3. Except as amended hereby, the Employment Agreement is ratified and
confirmed in all respects and the terms and conditions thereof shall continue in
full force and effect. This





--------------------------------------------------------------------------------



 



Amendment may be executed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. This Amendment may be transmitted by facsimile or
electronically, and it is the intent of the parties that the facsimile copy (or
a photocopy or PDF copy) of any signature printed by a receiving facsimile
machine or computer printer shall be deemed an original signature and shall have
the same force and effect as an original signature. No modification of this
Amendment shall be valid unless in writing and signed by the parties hereto. In
the event of any conflict between the provisions of this Amendment and the
provisions of the Employment Agreement, the provisions of this Amendment shall
control.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
date first above written.

              Accelerated Innovation, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Andrew A. Brooks
 
       
 
      Name: Andrew A. Brooks, M.D.
 
      Title: CEO
 
            Employee:

 
       
 
      /s/ Michael Kvitnitsky           2008-06-10           Michael Kvitnitsky


CONSENT OF ACCIN CORPORATION
     The undersigned, Accin Corporation, a New Jersey corporation, hereby
consents to, adopts and approves the foregoing amendment to the Employment
Agreement.

            Accin Corporation,
a New Jersey corporation
      By:   /s/ Michael Kvitnitsky         Name:   Mike Kvitnitsky       
Title:   President     

2